Exhibit 10.1

 



Phio Pharmaceuticals Corp.

2012 LONG TERM INCENTIVE PLAN

 

1. DEFINED TERMS

 

Exhibit A, which is incorporated by reference, defines the terms used in the
Plan and sets forth certain operational rules related to those terms.

 

2. PURPOSE

 

The Plan has been established to advance the interests of the Company by
providing for the grant to Participants of Stock-based incentive Awards and
other Awards.

 

3. ADMINISTRATION

 

The Administrator has discretionary authority, subject only to the express
provisions of the Plan, to interpret the Plan; determine eligibility for and
grant Awards; determine, modify or waive the terms and conditions of any Award;
prescribe forms, rules and procedures; and otherwise do all things necessary to
carry out the purposes of the Plan. Determinations of the Administrator made
under the Plan will be conclusive and will bind all parties.

 

4. LIMITS ON AWARDS UNDER THE PLAN

 

(a) Number of Shares. The maximum number of shares of Stock that may be
delivered upon satisfaction of Equity Awards under the Plan shall be 4,000,000
shares of Stock. Up to the total number of shares of Stock set forth in the
preceding sentence may be issued in satisfaction of ISOs, but nothing in this
Section 4(a) shall be construed as requiring that any, or any fixed number of,
ISOs be awarded under the Plan. The number of shares of Stock delivered in
satisfaction of Equity Awards shall, for purposes of this Section 4(a), be
determined net of shares of Stock withheld by the Company in payment of the
exercise price of the Award or in satisfaction of tax withholding requirements
with respect to the Award and, for the avoidance of doubt, without including any
shares of Stock underlying Awards settled in cash or which otherwise expire or
become unexercisable without having been exercised or are forfeited to or
repurchased by the Company due to failure to vest. The limits set forth in this
Section 4(a) shall be construed to comply with Section 422. To the extent
consistent with the requirements of Section 422 and with other applicable legal
requirements (including applicable stock exchange requirements, if any), Stock
issued under Substitute Awards shall not reduce the number of shares available
for Awards under the Plan. The shares which may be delivered under Substitute
Awards shall be in addition to the limitations set forth in this Section 4(a) on
the number of shares available for issuance under the Plan.

 

(b) Type of Shares. Shares of Stock delivered by the Company under the Plan may
be authorized but unissued Stock or previously issued Stock acquired by the
Company. No fractional shares of Stock will be delivered under the Plan.

 

(c) Non-Employee Director Limit. The maximum number of shares of Stock subject
to Equity Awards granted during a single calendar year to any director of the
Company who is not an Employee, taken together with any cash fees paid during
the fiscal year to such individual in respect of his or her service as a member
of the Board during such year (including service as a member or chair of any
committees of the Board), shall not exceed $250,000 in total value (calculating
the value of any such Equity Awards based on the grant date fair value of such
Equity Awards for financial reporting purposes).

 

5. ELIGIBILITY AND PARTICIPATION

 

The Administrator will select Participants from among those key Employees and
directors of, and consultants and advisors to, the Company or its Affiliates
who, in the opinion of the Administrator, are in a position to make a
significant contribution to the success of the Company and its
Affiliates; provided, that, subject to such express exceptions, if any, as the
Administrator may establish, eligibility for Equity Awards shall be further
limited to those persons as to whom the use of a Form S-8 registration statement
is permissible. Eligibility for ISOs is limited to employees of the Company or
of a “parent corporation” or “subsidiary corporation” of the Company as those
terms are defined in Section 424 of the Code. Eligibility for Stock Options
other than ISOs is limited to individuals described in the first sentence of
this Section 5 who are providing direct services on the date of grant of the
Sock Option to the Company or to a subsidiary of the Company that would be
described in the first sentence of Treas. Regs. §1.409A-1(b)(5)(iii)(E).

 

 

 



 1 

 

 

6. RULES APPLICABLE TO AWARDS

 

(a) In General

 

(1) Award Provisions. The Administrator will determine the terms of all Awards,
subject to the limitations provided herein. By accepting (or, under such rules
as the Administrator may prescribe, being deemed to have accepted) an Award, the
Participant agrees to the terms of the Award and the Plan. The Administrator
will determine whether Equity Awards are settled in shares of Stock or cash or
whether the settlement or payment of Awards shall be subject to deferral.
Notwithstanding any provision of this Plan to the contrary, Substitute Awards
may contain terms and conditions that are inconsistent with the terms and
conditions specified herein, as determined by the Administrator.

 

(2) Term of Plan. No Awards may be made after the tenth anniversary of the date
that this Plan is first adopted by the Board of Directors of the Company, but
previously granted Awards may continue beyond that date in accordance with their
terms.

 

(3) Transferability. Neither ISOs nor, except as the Administrator otherwise
expressly provides in accordance with the second sentence of this
Section 6(a)(3), other Awards may be transferred other than by will or by the
laws of descent and distribution, and during a Participant’s lifetime ISOs (and,
except as the Administrator otherwise expressly provides in accordance with the
second sentence of this Section 6(a)(3), other Equity Awards requiring exercise)
may be exercised only by the Participant. The Administrator may permit Equity
Awards other than ISOs to be transferred by gift, subject to applicable
securities and other laws and such limitations as the Administrator may impose.

 

(4) Vesting, Etc. The Administrator shall determine the time or times at which
an Equity Award will vest or become exercisable and the terms on which an Equity
Award requiring exercise will remain exercisable. Without limiting the
foregoing, the Administrator may at any time accelerate the vesting or
exercisability of an Equity Award, regardless of any adverse or potentially
adverse tax or other consequences resulting from such acceleration. Unless the
Administrator expressly provides otherwise, however, the following rules will
apply if a Participant’s Employment ceases: immediately upon the cessation of
the Participant’s Employment, each Award requiring exercise that is then held by
the Participant or by the Participant’s permitted transferees, if any, will
cease to be exercisable and will terminate, and all other Awards that are then
held by the Participant or by the Participant’s permitted transferees, if any,
to the extent not already vested will be forfeited, except that:

 

(A) subject to (B) and (C) below, all Stock Options and SARs held by the
Participant or the Participant’s permitted transferees, if any, immediately
prior to the cessation of the Participant’s Employment, to the extent then
exercisable, will remain exercisable for the lesser of (i) a period of three
months or (ii) the period ending on the latest date on which such Stock Option
or SAR could have been exercised without regard to this Section 6(a)(4), and
will thereupon terminate;

 

(B) all Stock Options and SARs held by a Participant or the Participant’s
permitted transferees, if any, immediately prior to the cessation of
Participant’s Employment due to death, to the extent then exercisable, will
remain exercisable for the lesser of (i) the one year period ending with the
first anniversary of the Participant’s death or (ii) the period ending on the
latest date on which such Stock Option or SAR could have been exercised without
regard to this Section 6(a)(4), and will thereupon terminate; and

 

(C) all Stock Options and SARs held by a Participant or the Participant’s
permitted transferees, if any, immediately prior to the cessation of the
Participant’s Employment will immediately terminate upon such cessation if the
Administrator in its sole discretion determines that such cessation of
Employment has resulted for reasons which cast such discredit on the Participant
as to justify immediate termination of the Award or are otherwise determined by
the Administrator to constitute cause.

 

(5) Recovery of Compensation; Other Terms

 

(A) Awards (whether or not vested or exercisable) held by a Participant are
subject to forfeiture, termination and rescission, and a Participant will be
obligated to return to the Company the value received with respect to Awards
(including payments made and/or Stock delivered under an Award, and any gain
realized on a subsequent sale or disposition of an Award or Stock delivered
under an Award), in each case (i) to the extent provided by the Administrator in
an Award agreement in connection with (A) a breach by the Participant of
a non-competition, non-solicitation, confidentiality or similar covenant or
agreement or (B) an overpayment to the Participant of incentive compensation due
to inaccurate financial data, (ii) in accordance with Company policy relating to
the recovery of erroneously-paid incentive compensation, as such policy may be
amended and in effect from time to time, or (iii) as otherwise required by law
or applicable stock exchange listing standards, including, without limitation,
the Dodd-Frank Wall Street Reform and Consumer Protection Act.

 

 

 



 2 

 

 

(B) Each Participant, by accepting an Award pursuant to the Plan, agrees to
return the full amount required under this Section 6(a)(5) at such time and in
such manner as the Administrator shall determine in its sole discretion and
consistent with applicable law. Neither the Administrator nor the Company will
be responsible for any adverse tax or other consequences to a Participant that
may arise in connection with this Section 6(a)(5). For the avoidance of doubt,
in addition to any forfeiture or other restrictions imposed by the terms of an
Award agreement, every Award issued under the Plan will be subject to potential
forfeiture or “claw back” to the fullest extent called for by applicable federal
or state law. In addition, to the extent provided by the Administrator, Shares
received upon settlement, vesting or exercise of an Award may be subject to
stock ownership guidelines or policies established by the Company with respect
to its employees, directors and/or other service providers.

 

(6) Taxes. The Administrator will make such provision for the withholding of
taxes as it deems necessary. The Administrator may, but need not, hold back
shares of Stock from an Award or permit a Participant to tender previously owned
shares of Stock in satisfaction of tax withholding requirements (but not in
excess of the minimum withholding required by law, or, if and when the Company
adopts any applicable accounting standard allowing for greater share
withholding, up to such withholding rate that will not cause an adverse
accounting consequence or cost and is permitted under applicable tax rules).

 

(7) Dividend Equivalents, Etc. The Administrator may provide for the payment of
amounts (on terms and subject to conditions established by the Administrator) in
lieu of cash dividends or other cash distributions with respect to Stock subject
to an Equity Award. Any entitlement to dividend equivalents or similar
entitlements shall be established and administered either consistent with
exemption from, or in compliance with, the requirements of Section 409A. In
addition, any amounts payable in respect of Restricted Stock (or any other Award
subject to any vesting condition) may be subject to such limits or restrictions
or alternative terms as the Administrator may impose.

 

(8) Rights Limited. Nothing in the Plan will be construed as giving any person
the right to be granted an Award or to continued employment or service with the
Company or its Affiliates, or any rights as a stockholder except as to shares of
Stock actually issued under the Plan. The loss of existing or potential profit
in Awards will not constitute an element of damages in the event of termination
of Employment for any reason, even if the termination is in violation of an
obligation of the Company or any Affiliate to the Participant.

 

(9) Coordination with Other Plans. Awards under the Plan may be granted in
tandem with, or in satisfaction of or substitution for, other Awards under the
Plan or awards made under other compensatory plans or programs of the Company or
its Affiliates. For example, but without limiting the generality of the
foregoing, awards under other compensatory plans or programs of the Company or
its Affiliates may be settled in Stock (including, without limitation,
Unrestricted Stock) if the Administrator so determines, in which case the shares
delivered shall be treated as awarded under the Plan (and shall reduce the
number of shares thereafter available under the Plan in accordance with the
rules set forth in Section 4).

 

(10) Section 409A. Each Award shall contain such terms as the Administrator
determines, and shall be construed and administered, such that the Award either
(i) qualifies for an exemption from the requirements of Section 409A, or
(ii) satisfies such requirements.

 

(11) Fair Market Value. Except as otherwise expressly provided herein, in
determining the fair market value of any share of Stock under the Plan, the
Administrator shall make the determination in good faith on such basis as it
deems appropriate, taking into account the requirements of Section 422 and
Section 409A, to the extent applicable; provided, that unless otherwise
determined by the Administrator, if the Stock is admitted to trading on an
established securities exchange, “fair market value” shall be the closing price
of a share of Stock on such date (or, if the Stock was not traded on such day,
then the next preceding day on which the Stock was traded).

 

(12) Certain Requirements of Corporate Law. Equity Awards shall be granted and
administered consistent with the requirements of applicable Delaware law
relating to the issuance of stock and the consideration to be received therefor,
and with the applicable requirements of the stock exchanges or other trading
systems or national market on which the Stock is listed or entered for trading,
in each case as determined by the Administrator.

 

 

 



 3 

 

 

(b) Awards Requiring Exercise. Equity Awards requiring exercise will be subject
to the provisions of this Section 6(b).

 

(1) Time and Manner of Exercise. Unless the Administrator expressly provides
otherwise, an Award requiring exercise by the holder will not be deemed to have
been exercised until the Administrator receives a notice of exercise (in form
acceptable to the Administrator), which may be an electronic notice, signed
(including electronic signature in form acceptable to the Administrator) by the
appropriate person and accompanied by any payment required under the Award. If
the Award is exercised by any person other than the Participant, the
Administrator may require satisfactory evidence that the person exercising the
Award has the right to do so.

 

(2) Exercise Price. The exercise price (or the base value from which
appreciation is to be measured) of each Award requiring exercise shall be 100%
(in the case of an ISO granted to a ten-percent shareholder within the meaning
of subsection (b)(6) of Section 422, 110%) of the fair market value of the Stock
(as provided in Section 6(a)(12)) subject to the Award, determined as of the
date of grant, or such higher amount as the Administrator may determine in
connection with the grant or as otherwise determined by the Administrator with
respect to a Substitute Award.

 

(3) Payment of Exercise Price. Where the exercise of an Award is to be
accompanied by payment, payment of the exercise price shall be by cash or check
acceptable to the Administrator, or, if so permitted by the Administrator and if
legally permissible, (i) through the delivery of unrestricted shares of Stock
that have a fair market value equal to the exercise price, subject to such
holding requirements, if any, as the Administrator may prescribe, (ii) through a
broker-assisted exercise program acceptable to the Administrator, (iii) through
the withholding of shares of Stock otherwise to be delivered upon exercise of
the Award whose fair market value is equal to the aggregate exercise price of
the Award being exercised, (iv) by other means acceptable to the Administrator,
or (v) by any combination of the foregoing permissible forms of payment. The
delivery of shares in payment of the exercise price under clause (i) above may
be accomplished either by actual delivery or by constructive delivery through
attestation of ownership, subject to such rules as the Administrator may
prescribe.

 

(4) Maximum Term. Awards requiring exercise will have a maximum term not to
exceed ten (10) years from the date of grant (or five (5) years from the date of
grant in the case of an ISO granted to a ten-percent shareholder described in
Section 6(b)(2) above); provided, that if an Award requiring exercise (other
than an ISO) would otherwise expire as a result of expiration of the maximum
term of such Award (i.e., ten (10) years from the date of grant or such shorter
time period as set forth in an Award agreement), and at such time the
Participant holding such Award is prohibited by applicable law or written
Company policy applicable to similarly situated employees from engaging in any
open-market sales of Stock, the maximum term of such Award will automatically
extend to thirty (30) days following the date the Participant is no longer
prohibited from engaging in such open-market sales.

 

(c) Cash Awards

 

(1) A Participant who is granted a Cash Award shall be entitled to a payment, if
any, under the Award only if all conditions to payment have been satisfied in
accordance with the Plan and the terms of the Award. The Administrator will
determine the actual payment, if any, under each Cash Award. The Administrator
may, in its sole and absolute discretion, after determining the amount that
would otherwise be payable for a Performance Period with respect to a Cash Award
that is a Performance Award, adjust (including to zero) the payment, if any, to
be made under such Award.

 

(2) The Administrator shall determine the payment dates for Cash Awards under
the Plan. Except as otherwise determined by the Administrator, no payment shall
be made under a Cash Award unless the Participant’s Employment continues through
the date such Cash Award is paid. Payments hereunder are intended to fall under
the short-term deferral exception to Section 409A and shall be construed and
administered accordingly. Notwithstanding the foregoing, (i) if the
documentation establishing the Cash Award provides a specified and objectively
determinable payment date or schedule that satisfies the requirements of
Section 409A, payment under an Award may be made in accordance with such date or
schedule, and (ii) the Administrator may, but need not, permit a Participant to
defer payment of a Cash Award beyond the date that the Award would otherwise be
payable, provided, that any such deferral shall be made in accordance with and
subject to the applicable requirements of Section 409A.

 

 

 



 4 

 

 

7. EFFECT OF CERTAIN TRANSACTIONS

 

(a) Mergers, Etc. Except as otherwise provided in an Award, the Administrator
shall, in its sole discretion, determine the effect of a Covered Transaction on
Awards, which determination may include, but is not limited to, the following
actions:

 

(1) Assumption or Substitution. If the Covered Transaction is one in which there
is an acquiring or surviving entity, the Administrator may provide for the
assumption or continuation of some or all outstanding Awards or for the grant of
new awards in substitution therefor by the acquiror or survivor or an affiliate
of the acquiror or survivor.

 

(2) Cash-Out of Awards. If the Covered Transaction is one in which holders of
Stock will receive upon consummation a payment (whether cash, non-cash or a
combination of the foregoing), then subject to Section 7(a)(5) below the
Administrator may provide for payment (a “cash-out”), with respect to some or
all Awards or any portion thereof, equal in the case of each affected Equity
Award or portion thereof to the excess, if any, of (A) the fair market value of
one share of Stock times the number of shares of Stock subject to the Award or
such portion, over (B) the aggregate exercise or purchase price, if any, under
the Award or such portion (in the case of an SAR, the aggregate base value above
which appreciation is measured), in each case on such payment terms (which need
not be the same as the terms of payment to holders of Stock) and other terms,
and subject to such conditions, as the Administrator determines; provided, that
the Administrator shall not exercise its discretion under this Section 7(a)(2)
with respect to an Award or portion thereof providing for “nonqualified deferred
compensation” subject to Section 409A in a manner that would constitute an
extension or acceleration of, or other change in, payment terms if such change
would be inconsistent with the applicable requirements of Section 409A.

 

(3) Acceleration of Certain Awards. If the Covered Transaction (whether or not
there is an acquiring or surviving entity) is one in which there is no
assumption, continuation, substitution or cash-out, then subject to
Section 7(a)(5) below, the Administrator may provide that each Equity Award
requiring exercise will become fully exercisable, and the delivery of any shares
of Stock remaining deliverable under each outstanding Award of Stock Units
(including Restricted Stock Units and Performance Awards to the extent
consisting of Stock Units) will be accelerated and such shares will be
delivered, prior to the Covered Transaction, in each case on a basis that gives
the holder of the Award a reasonable opportunity, as determined by the
Administrator, following exercise of the Award or the delivery of the shares, as
the case may be, to participate as a stockholder in the Covered
Transaction; provided, that to the extent acceleration pursuant to this
Section 7(a)(3) of an Award subject to Section 409A would cause the Award to
fail to satisfy the requirements of Section 409A, the Award shall not be
accelerated and the Administrator in lieu thereof shall take such steps as are
necessary to ensure that payment of the Award is made in a medium other than
Stock and on terms that as nearly as possible, but taking into account
adjustments required or permitted by this Section 7, replicate the prior terms
of the Award.

 

(4) Termination of Awards Upon Consummation of Covered Transaction. Each Award
will terminate upon consummation of the Covered Transaction, other than the
following: (i) Awards assumed pursuant to Section 7(a)(1) above; (ii) Awards
converted pursuant to the proviso in Section 7(a)(3) above into an ongoing right
to receive payment other than Stock; (iii) outstanding shares of Restricted
Stock (which shall be treated in the same manner as other shares of Stock,
subject to Section 7(a)(5) below); and (iv) Cash Awards that by their terms, or
as a result of action taken by the Administrator, continue following such
Covered Transaction.

 

(5) Additional Limitations. Any share of Stock and any cash or other property
delivered pursuant to Section 7(a)(2) or Section 7(a)(3) above with respect to
an Equity Award may, in the discretion of the Administrator, contain such
restrictions, if any, as the Administrator deems appropriate to reflect any
performance or other vesting conditions to which the Award was subject and that
did not lapse (and were not satisfied) in connection with the Covered
Transaction. For purposes of the immediately preceding sentence, a cash out
under Section 7(a)(2) above or the acceleration of exercisability of an Award
under Section 7(a)(3) above shall not, in and of itself, be treated as the
lapsing (or satisfaction) of a performance or other vesting condition. In the
case of Restricted Stock that does not vest in connection with the Covered
Transaction, the Administrator may require that any amounts delivered, exchanged
or otherwise paid in respect of such Stock in connection with the Covered
Transaction be placed in escrow or otherwise made subject to such restrictions
as the Administrator deems appropriate to carry out the intent of the Plan.

 

 

 



 5 

 

 

(b) Changes in and Distributions With Respect to Stock

 

(1) Basic Adjustment Provisions. In the event of a stock dividend, stock split
or combination of shares (including a reverse stock split), recapitalization or
other change in the Company’s capital structure that constitutes an equity
restructuring within the meaning of FASB ASC Topic 718, the Administrator shall
make appropriate adjustments to the maximum number of shares specified in
Section 4(a) that may be delivered under the Plan and shall also make
appropriate adjustments to the number and kind of shares of stock or securities
subject to Equity Awards then outstanding or subsequently granted, any exercise
prices relating to Equity Awards and any other provision of Awards affected by
such change.

 

(2) Certain Other Adjustments. The Administrator may also make adjustments of
the type described in Section 7(b)(1) above to take into account distributions
to stockholders other than those provided for in Section 7(a) and 7(b)(1), or
any other event, if the Administrator determines that adjustments are
appropriate to avoid distortion in the operation of the Plan and to preserve the
value of Awards made hereunder, having due regard for the qualification of ISOs
under Section 422 and the requirements of Section 409A, to the extent
applicable.

 

(3) Continuing Application of Plan Terms. References in the Plan to shares of
Stock will be construed to include any stock or securities resulting from an
adjustment pursuant to this Section 7.

 

8. LEGAL CONDITIONS ON DELIVERY OF STOCK

 

The Company will not be obligated to deliver any shares of Stock pursuant to the
Plan or to remove any restriction from shares of Stock previously delivered
under the Plan until: (i) the Company is satisfied that all legal matters in
connection with the issuance and delivery of such shares have been addressed and
resolved; (ii) if the outstanding Stock is at the time of delivery listed on any
stock exchange or national market system, the shares to be delivered have been
listed or authorized to be listed on such exchange or system upon official
notice of issuance; and (iii) all conditions of the Award have been satisfied or
waived. The Company may require, as a condition to exercise of the Award or
delivery of shares of Stock under an Award, such representations or agreements
as counsel for the Company may consider appropriate to avoid violation of such
the Securities Act of 1933, as amended, or any applicable state
or non-U.S. securities law. Any Stock required to be issued to Participants
under the Plan will be evidenced in such manner as the Administrator may deem
appropriate, including book-entry registration or delivery of stock
certificates. In the event that the Administrator determines that stock
certificates will be issued to Participants under the Plan, the Administrator
may require that certificates evidencing Stock issued under the Plan bear an
appropriate legend reflecting any restriction on transfer applicable to such
Stock, and the Company may hold the certificates pending lapse of the applicable
restrictions.

 

9. AMENDMENT AND TERMINATION

 

The Administrator may at any time or times amend the Plan or any outstanding
Award for any purpose which may at the time be permitted by law, and may at any
time terminate the Plan as to any future grants of Awards; provided, that except
as otherwise expressly provided in the Plan the Administrator may not, without
the Participant’s consent, alter the terms of an Award so as to affect
materially and adversely the Participant’s rights under the Award, unless the
Administrator expressly reserved the right to do so at the time of the Award.
Any amendments to the Plan shall be conditioned upon stockholder approval only
to the extent, if any, such approval is required by law (including the Code and
applicable stock exchange requirements), as determined by the Administrator. For
the avoidance of doubt, no amendment to the Plan shall be effective unless
approved by stockholders, to the extent stockholder approval is required under
the rules of the applicable stock exchange on which the Stock is admitted to
trading, if it would reduce the exercise price of any Stock Option previously
granted hereunder or otherwise constitute a repricing and, without the receipt
of such approval (to the extent so required), the Administrator shall not
approve a repurchase by the Company for cash or other property of Stock Options
or SARs for which the exercise price or base price, as applicable, exceeds the
fair market value of a share of Stock as of the date of such repurchase. For
avoidance of doubt, any amendments to the Plan will not modify any Awards
granted under the Plan prior to June 5, 2018 to the extent such modification
would result in a loss of deductibility under Section 162(m).

 

10. OTHER COMPENSATION ARRANGEMENTS

 

The existence of the Plan or the grant of any Award will not in any way affect
the Company’s right to award a person bonuses or other compensation in addition
to Awards under the Plan.

 

 

 



 6 

 

 

11. MISCELLANEOUS

 

(a) Waiver of Jury Trial. By accepting an Award under the Plan, each Participant
waives any right to a trial by jury in any action, proceeding or counterclaim
concerning any rights under the Plan and any Award, or under any amendment,
waiver, consent, instrument, document or other agreement delivered or which in
the future may be delivered in connection therewith, and agrees that any such
action, proceedings or counterclaim shall be tried before a court and not before
a jury. By accepting an Award under the Plan, each Participant certifies that no
officer, representative, or attorney of the Company has represented, expressly
or otherwise, that the Company would not, in the event of any action, proceeding
or counterclaim, seek to enforce the foregoing waivers.

 

(b) Limitation of Liability. Notwithstanding anything to the contrary in the
Plan, neither the Company, nor any Affiliate, nor the Administrator, nor any
person acting on behalf of the Company, any Affiliate, or the Administrator,
shall be liable to any Participant or to the estate or beneficiary of any
Participant or to any other holder of an Award by reason of any acceleration of
income, or any additional tax (including any interest and penalties), asserted
by reason of the failure of an Award to satisfy the requirements of Section 422
or Section 409A or by reason of Section 4999 of the Code, or otherwise asserted
with respect to the Award; provided, that nothing in this Section 11(b) shall
limit the ability of the Administrator or the Company, in its discretion, to
provide by separate express written agreement with a Participant for
a gross-up payment or other payment in connection with any such acceleration of
income or additional tax.

 

12. ESTABLISHMENT OF SUB-PLANS

 

The Board may from time to time establish one or more sub-plans under the Plan
for purposes of satisfying applicable blue sky, securities or tax laws of
various jurisdictions. The Board will establish such sub-plans by adopting
supplements to the Plan setting forth (i) such limitations on the
Administrator’s discretion under the Plan as the Board deems necessary or
desirable and (ii) such additional terms and conditions not otherwise
inconsistent with the Plan as the Board deems necessary or desirable. All
supplements adopted by the Board will be deemed to be part of the Plan, but each
supplement will apply only to Participants within the affected jurisdiction and
the Company will not be required to provide copies of any supplement to
Participants in any jurisdiction that is not affected.

 

13. GOVERNING LAW

 

Except as otherwise provided by the express terms of an Award agreement or under
a sub-plan described in Section 12, the provisions of the Plan and of Awards
under the Plan and all claims or disputes arising out of our based upon the Plan
or any Award under the Plan or relating to the subject matter hereof or thereof
will be governed by and construed in accordance with the General Corporation Law
of the State of Delaware as to matters within the scope thereof, and as to all
other matters shall be governed by and construed in accordance with the domestic
substantive laws of the State of Delaware without giving effect to any choice or
conflict of laws provision or rule that would cause the application of the
domestic substantive laws of any other jurisdiction.

 

 

 



 7 

 

 

EXHIBIT A

 

Definition of Terms

 

The following terms, when used in the Plan, will have the meanings and be
subject to the provisions set forth below:

 

“Administrator”: The Compensation Committee, except that the Compensation
Committee may delegate (i) to one or more of its members (or one or more other
members of the Board, including the full Board) such of its duties, powers and
responsibilities as it may determine; (ii) to one or more officers of the
Company the power to grant Awards to the extent permitted by Section 157(c) of
the Delaware General Corporation Law; and (iii) to such Employees or other
persons as it determines such ministerial tasks as it deems appropriate.

 

“Affiliate”: Any corporation or other entity that stands in a relationship to
the Company that would result in the Company and such corporation or other
entity being treated as one employer under Section 414(b) and Section 414(c) of
the Code, except that in determining eligibility for the grant of a Stock Option
or SAR by reason of service for an Affiliate, Sections 414(b) and 414(c) of the
Code shall be applied by substituting “at least 50%” for “at least 80%” under
Section 1563(a)(1), (2) and (3) of the Code and Treas.
Regs. § 1.414(c)-2; provided, that to the extent permitted under Section 409A,
“at least 20%” shall be used in lieu of “at least 50%”; and further provided,
that the lower ownership threshold described in this definition (50% or 20% as
the case may be) shall apply only if the same definition of affiliation is used
consistently with respect to all compensatory stock options or stock awards
(whether under the Plan or another plan). The Company may at any time by
amendment provide that different ownership thresholds (consistent with
Section 409A) apply but any such change shall not be effective for twelve
(12) months.

 

“Award”: Any or a combination of the following, any of which may be, in the
discretion of the Administrator, a Performance Award:

 

(i) Stock Options.

 

(ii) SARs.

 

(iii) Restricted Stock.

 

(iv) Unrestricted Stock.

 

(v) Stock Units, including Restricted Stock Units.

 

(vi) Cash Awards.

 

(vii) Awards (other than Awards described in (i) through (vii) above) that are
convertible into or otherwise based on Stock.

 

“Board”: The Board of Directors of the Company; provided, however, that if the
Company is a direct or indirect subsidiary of a publicly held corporation, it
shall mean the Board of Directors of the publicly held corporation.

 

“Cash Award”: An Award denominated in cash.

 

“Code”: The U.S. Internal Revenue Code of 1986 as from time to time amended and
in effect, or any successor statute as from time to time in effect.

 

“Compensation Committee”: In the event that the Company is a direct or indirect
subsidiary of a publicly held corporation, the Compensation Committee shall mean
the Compensation Committee of the Board of the publicly held corporation;
otherwise, Compensation Committee shall mean the Compensation Committee of the
Board.

 

 

 



 A-1 

 

 

“Company”: Phio Pharmaceuticals Corp.

 

“Covered Transaction”: Any of (i) a consolidation, merger, or similar
transaction or series of related transactions, including a sale or other
disposition of stock, in which the Company is not the surviving corporation or
which results in the acquisition of all or substantially all of the Company’s
then outstanding common stock by a single person or entity or by a group of
persons and/or entities acting in concert, (ii) a sale or transfer of all or
substantially all the Company’s assets, or (iii) a dissolution or liquidation of
the Company. Where a Covered Transaction involves a tender offer that is
reasonably expected to be followed by a merger described in clause (i) (as
determined by the Administrator), the Covered Transaction shall be deemed to
have occurred upon consummation of the tender offer.

 

“Employee”: Any person who is employed by the Company or an Affiliate.

 

“Employment”: A Participant’s employment or other service relationship with the
Company and its Affiliates. Employment will be deemed to continue, unless the
Administrator expressly provides otherwise, so long as the Participant is
employed by, or otherwise is providing services in a capacity described in
Section 5 to the Company or its Affiliates. If a Participant’s employment or
other service relationship is with an Affiliate and that entity ceases to be an
Affiliate, the Participant’s Employment will be deemed to have terminated when
the entity ceases to be an Affiliate unless the Participant transfers Employment
to the Company or its remaining Affiliates. Notwithstanding the foregoing and
the definition of “Affiliate” above, in construing the provisions of any Award
relating to the payment of “nonqualified deferred compensation” (subject to
Section 409A) upon a termination or cessation of Employment, references to
termination or cessation of employment, separation from service, retirement or
similar or correlative terms shall be construed to require a “separation from
service” (as that term is defined in Section 1.409A-1(h) of the Treasury
Regulations) from the Company and from all other corporations and trades or
businesses, if any, that would be treated as a single “service recipient” with
the Company under Section 1.409A-1(h)(3) of the Treasury Regulations. The
Company may, but need not, elect in writing, subject to the applicable
limitations under Section 409A, any of the special elective rules prescribed
in Section 1.409A-1(h) of the Treasury Regulations for purposes of determining
whether a “separation from service” has occurred. Any such written election
shall be deemed a part of the Plan.

 

“Equity Award”: Awards other than Cash Awards.

 

“ISO”: A Stock Option intended to be an “incentive stock option” within the
meaning of Section 422. Each option granted pursuant to the Plan will be treated
as providing by its terms that it is to be a non-incentive stock option unless,
as of the date of grant, it is expressly designated as an ISO.

 

“Participant”: A person who is granted an Award under the Plan.

 

“Performance Award”: An Award subject to Performance Criteria.

 

“Performance Criteria”: For a Performance Period, specified criteria, other than
the mere continuation of Employment or the mere passage of time, the
satisfaction of which is a condition for the grant, exercisability, vesting or
full enjoyment of an Award. Performance Criteria may include an objectively
determinable measure of performance relating to any or any combination of the
following (measured either absolutely or by reference to an index or indices or
on an individual basis and determined either on a consolidated basis or, as the
context permits, on a divisional, subsidiary, line of business, project or
geographical basis or in combinations thereof): sales; revenues; assets;
expenses; earnings before or after deduction for all or any portion of interest,
taxes, depreciation, or amortization, whether or not on a continuing operations
or an aggregate or per share basis; return on equity, investment, capital or
assets; one or more operating ratios; borrowing levels, leverage ratios or
credit rating; market share; capital expenditures; cash flow; stock price;
stockholder return; sales of particular products or services; customer
acquisition or retention; acquisitions and divestitures (in whole or in part);
joint ventures and strategic alliances; spin-offs, split-ups and the like;
reorganizations; or recapitalizations, restructurings, financings (issuance of
debt or equity) or refinancings; and any other objective or subjective measure
or metric as the Administrator deems appropriate. A Performance Criterion and
any targets with respect thereto determined by the Administrator need not be
based upon an increase, a positive or improved result or avoidance of loss. The
Administrator may establish that in the case of any Award intended to qualify
for such exception that one or more of the Performance Criteria applicable to
such Award will be adjusted to reflect events (for example, the impact of
charges for restructurings, discontinued operations, mergers, acquisitions,
extraordinary items, and other unusual, infrequently occurring
or non-recurring items, the cumulative effects of tax or accounting changes and
any other inclusions or exclusions as the Administrator may determine) occurring
during the Performance Period that affect the applicable Performance Criterion
or Criteria.

 

 

 



 A-2 

 

 

“Performance Period”: A period of time, as the may Administrator may select in
its discretion, over which the attainment of one or more Performance Criteria
will be measured for the purpose of determining a grantee’s right to and the
vesting and/or payment of an Award. Performance Periods may be of varying length
and of overlapping durations as determined by the Administrator.

 

“Plan”: The Phio Pharmaceuticals Corp. 2012 Long Term Incentive Plan as from
time to time amended and in effect.

 

“Restricted Stock”: Stock subject to restrictions requiring that it be
redelivered or offered for sale to the Company if specified conditions are not
satisfied.

 

“Restricted Stock Unit”: A Stock Unit that is, or as to which the delivery of
Stock or cash in lieu of Stock is, subject to the satisfaction of specified
performance or other vesting conditions.

 

“SAR”: A right entitling the holder upon exercise to receive an amount (payable
in cash or in shares of Stock of equivalent value) equal to the excess of the
fair market value (as defined in Section 6(b)) of the shares of Stock subject to
the right over the base value from which appreciation under the SAR is to be
measured.

 

“Section 409A”: Section 409A of the Code.

 

“Section 422”: Section 422 of the Code.

 

“Section 162(m)”: Section 162(m) of the Code.

 

“Stock”: Common stock of the Company, par value $0.0001 per share.

 

“Stock Option”: An option entitling the holder to acquire shares of Stock upon
payment of the exercise price.

 

“Stock Unit”: An unfunded and unsecured promise, denominated in shares of Stock,
to deliver Stock or cash measured by the value of Stock in the future.

 

Substitute Awards”: Awards that are the result of converting, replacing, or
adjusting equity awards of an acquired company in connection with the
acquisition.

 

“Unrestricted Stock”: Stock not subject to any restrictions under the terms of
the Award.

 

 

 

 

 

 

 



 A-3 

